 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   NOA E. OREN, SBN 297100
     CHRISTINA SINHA, SBN 278893
 3   Assistant Federal Defender
     Designated Counsel for Service
 4   801 I Street, 3rd Floor
     Sacramento, CA 95814
 5   Telephone: (916) 498-5700
     Fax: (916) 498-5710
 6
     Attorneys for Defendant
 7   ZHEN SHANG LIN

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                           )   Case No.: 2:18-cr-00258-MCE
12                                                       )
                         Plaintiff,                      )   UNOPPOSED REQUEST FOR
13                                                       )   TELEPHONIC APPEARANCE AT BAIL
     vs.                                                 )   VIOLATION HEARING: ORDER
14                                                       )
     ZHEN SHANG LIN,                                     )
15                                                       )   Date: November 18, 2019
                        Defendant.                       )   Time: 2:00 P.M.
16                                                       )   Judge: Hon. Kendall J. Newman
                                                         )
17
             Pursuant to Federal Rule of Criminal Procedure 43, Defendant Zhen Shang Lin, through
18
     counsel, having been advised of his right to be present at all stages of his proceedings, hereby
19
     requests this Court permit him to waive his right to personally appear for his November 18, 2019
20
     bail violation hearing, and instead, be allowed to appear telephonically. Assistant United States
21
     Attorney Roger Yang is not opposed to this request.
22
             It would be financially and logistically difficult for Mr. Lin to attend court on November
23
     18, 2019. He currently lives in New York with his children and elderly mother, and is their sole
24
     caretaker. Accordingly, he respectfully requests the Court permit him to appear via telephone.
25
     ///
26
     ///
27
     ///
28

      Lin Request to Appear Telephonically at the Bail        -1-
      Violation Hearing
 1                                                       Respectfully submitted,

 2                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 3
 4   Date: November 5, 2019                              /s/ Noa E. Oren
                                                         NOA E. OREN
 5                                                       Assistant Federal Defender
                                                         Attorney for Defendant
 6                                                       Zhen Shang Lin

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Lin Request to Appear Telephonically at the Bail     -2-
      Violation Hearing
 1                                                       ORDER

 2           GOOD CAUSE APPEARING, the unopposed request for defendant’s request to appear

 3   via telephone at the November 18, 2019 bail violation hearing in Case No. 2:18-cr-00258-MCE,

 4   is hereby granted and adopted as the order of this Court.

 5   Dated: November 6, 2019

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Lin Request to Appear Telephonically at the Bail    -3-
      Violation Hearing
